PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Ford, Terrance, Lamont
Application No. 16/999,682
Filed: 21 Aug 2020
For: AIRLINE PILOT INFORMATION PORTAL

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the “PETITION TO ACCEPT AN UNINTENTIONALLY DELAYED CLAIM UNDER 35 U.S.C. 119(e) FOR THE BENEFIT OF A PRIOR-FILED PROVISIONAL APPLICATION (37 CFR 1.78(c))” filed August 25, 2020. The petition is properly treated as a request under 37 CFR 1.78(b) to restore the benefit of provisional Application No. 62/866,211  filed June 25, 2019, in the above-identified subsequent nonprovisional application.   

Pursuant to 37 CFR 1.78(b), if the subsequent nonprovisional application has a filing date which is after the expiration of the twelve-month period set forth in § 1.78(a)(1)(i), but within two months from the expiration of the period set forth in § 1.78(a)(1)(i), the benefit of the provisional application may be restored upon petition pursuant to § 1.78(b), if the delay in filing the subsequent nonprovisional application within the period set forth in § 1.78(a)(1)(i) was unintentional. See MPEP § 211.01(a)(II).

A petition under 37 CFR 1.78(b) to restore the benefit of a provisional application must include:


(1) 	The reference required by 35 U.S.C. 119(e) and 37 CFR 1.78 to the prior-filed provisional application in an application data sheet (§ 1.76(b)(5)) identifying it by provisional application number (consisting of series code and serial number), unless previously submitted;
(2)  	The petition fee as set forth in 37 CFR 1.17(m); and
(3) 	A statement that the delay in filing the subsequent nonprovisional application within the twelve-month period set forth in 37 CFR 1.78(a)(1)(i) was unintentional.  The Director may require additional information where there is a question whether the delay was unintentional.

The petition does not meet requirement (3) above.

The benefit claim to the provisional application was timely filed within four months from the filing date of this nonprovisional application; therefore, no petition to accept a delayed benefit claim is required. Rather, this nonprovisional application was filed more than twelve months 

Applicant made a proper reference to the prior-filed provisional application in an application data sheet and paid the $500 petition fee as set forth in 37 CFR 1.17(m). However, applicant did not provide an appropriate statement of unintentional delay as required by item (3) indicated above. 

Applicant completed and submitted an incorrect petition form (PTO/SB/445), and thus, the reason the Office is treating the petition as a petition under 37 CFR 1.78(b) to restore the benefit of provisional Application No. 62/866,211 filed June 25, 2019, instead of a petition under 37 CFR 1.78(c) to accept a delayed benefit claim. The petition form - PTO/SB/445 submitted on August 25, 2020, states that “the entire delay between the date the benefit claim was due under 37 CFR 1.78(a)(4) and the date the benefit claim was unintentional.” This statement does not meet the requirement set forth in 37 CFR 1.78(b)(1)(iii) that applicant must include a statement that “the delay in filing the subsequent nonprovisional application within the twelve-month period set forth in 37 CFR 1.78(a)(1)(i) was unintentional.” The inclusion of a proper statement of unintentional delay in compliance with 37 CFR 1.78(b)(1)(iii) is a condition for restoration of the benefit claim under 37 CFR 1.78(b).

In view of the above, the petition is DISMISSED.  

Applicant is not entitled to claim benefit of the prior-filed provisional application until applicant files a grantable petition under 37 CFR 1.78(b) to restore the benefit of provisional Application No. 62/866,211 filed June 25, 2019. 

If applicant wishes to restore the benefit of the provisional application, applicant must:
(1) file a renewed petition under 37 CFR 1.78(b) - No additional petition fee is required; and, 
(2) make the statement that the delay in filing the subsequent nonprovisional application within the twelve-month period set forth in 37 CFR 1.78(a)(1)(i) was unintentional.  

Further correspondence with respect to this matter should be directed to the undersigned and delivered through one of the following mediums:

By mail:	Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
		Alexandria, VA 22313-1450

By hand:	Customer Service Window

		Randolph Building
		40l Dulany Street
		Alexandria, VA 22314

By fax:		(571) 273-8300
		ATTN: Office of Petitions

By Internet:	EFS-Web1

Any questions related to this decision may be directed to the undersigned at (571) 272-3211. 

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET                                                                                                                                                                                                        



    
        
            
        
            
        
            
    

    
        1 http://portal.uspto.gov (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).